ACCEPTED
                                                                                                        01-14-00697-CR
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                     THOMAS J. LEWIS                                              6/19/2015 11:39:10 AM
                                                                                                  CHRISTOPHER PRINE
                                              ATTORNEY AT LAW                                                    CLERK
                                           1602 WASHINGTON AVE.
                                           HOUSTON, TEXAS 77007
                                            TEL: (713) 868-0081
                                             FAX: (713) 861-2951
                                        E-MAIL: TJLAW2@COMCAST.NET
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
                                            June 19, 2015                       HOUSTON, TEXAS
                                                                            6/19/2015 11:39:10 AM
Christopher Prine, Clerk                                                    CHRISTOPHER A. PRINE
                                                                                     Clerk
First Court of Appeals
301 Fannin St.
Houston, Texas 77002-2066

       RE:     David Sendejo v. State of Texas.
               No. 01-14-00697, 98-CR.
               First Court of Appeals.


To the Clerk of the Court of Appeals:

         This letter will certify that I have complied with Rule 48.4 of the Texas Rules of Appellate
Procedure by sending by certified mail, return receipt requested, a copy of this Court’s Judgment and
Opinion to Appellant together with a letter informing Appellant of his/her rights under Rule 68 to
file a pro se Petition for Discretionary Review.

        Also attached are copies of the U.S. Postal Service Receipt and Transaction Receipt to attest
that the foregoing were mailed to Appellant 5 days after this Court’s decision was handed down.
The Return Receipt is not attached because it has not yet been received in this office.

       Please let me know if there are further questions.



                                      Very truly yours,



                                      Thomas J. Lewis

file